FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54485 Cambridge Projects, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0713638 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 10300 West Charleston 10-56 Las Vegas, Nevada 89135 (Address of principal executive offices) (702)-666-4298 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[x] (Do not check if a smaller reporting company) -1- Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[x]. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[ ] No[ ]. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,001,000shares of common stock, par value $.0001 per share, outstanding as of January 31, 2014. -2- CAMBRIDGE PROJECTS, INC. - INDEX - PART I – FINANCIAL INFORMATION: Page: Item 1. Financial Statements: Condensed Balance Sheets as of December 31, 2013 and June 30, 2013 (unaudited) 5 Condensed Statements of Operations for the Three and Six Month Periods Ended December 31, 2013 and 2012 (unaudited) 6 Condensed Statements of Cash Flows for the Three and Six Month Periods Ended December 31, 2013 and 2012 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 -3- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CAMBRIDGE PROJECTS, INC. CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 -4- CAMBRIDGE PROJECTS, INC. CONDENSED BALANCE SHEETS (Unaudited) December 31, 2013 June 30, 2013 ASSETS CURRENT ASSETS Cash $ 637 $ 2,825 License fee receivable 48,000 40,000 Less : allowance for doubtful accounts (24,000) (20,000) Total current assets 24,637 22,825 OTHER ASSET Intangible asset – License 35,000 40,000 Accumulated amortization (7,326) (5,328) Total other assets 27,674 34,672 TOTAL ASSETS $ 52,311 $ 57,497 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 14,737 $ 11,647 Royalty fees payable 3,500 3,500 Due to shareholder 28,810 26,200 Deferred revenue 30,000 18,750 Total current liabilities 77,047 60,097 SHAREHOLDERS’ DEFICIT Common stock, 200,000,000 shares authorized, of $.0001 par value; 33,001,000 issued and outstanding 3,300 3,300 Capital in excess of par value 10,261 10,261 Accumulated deficit (38,297) (16,161) Total shareholders’ deficit (24,736) (2,600) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ 52,311 $ 57,497 The accompanying notes are an integral part of these condensed financial statements. -F1- -5- CAMBRIDGE PROJECTS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Six Month Period Ended December 31, Six month period Ended, December 31, Three Month Period Ended December 31, Three month period Ended, December 31, Revenues $ 18,750 $ 30,000 $ 9,375 $ 15,000 General and Administrative Expenses: Extension fee 20,000 - 20,000 - Professional fees 8,700 16,610 3,700 11,610 Amortization 1,998 1,998 999 999 Royalties - 1,500 - 750 Office and miscellaneous 1,188 2,264 591 1,750 Impairment 5,000 - 5,000 - Allowance for bad debts 4,000 - 4,000 - Total expenses 40,886 22,372 34,290 15,109 Net income (loss) $ (22,136) $ 7,628 $ (24,915) $ (109) Net income per common share - basic and diluted $ - $ - $ - $ - Weighted average number of common shares outstanding 33,001,000 33,001,000 33,001,000 33,001,000 The accompanying notes are an integral part of these condensed financial statements. -F2- -6- CAMBRIDGE PROJECTS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six month period ended December 31, 2013 Six month period ended December 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (22,136) $ 7,628 Adjustments to reconcile net income to net cash produced (consumed) by operating activities: Charges not requiring outlay of cash: Amortization 1,998 1,998 Allowance for bad debts 4,000 - Impairment 5,000 - Changes in assets and liabilities: Increase in license fee receivable (8,000) - Increases in accounts payable 3,090 4,020 Increase in royalty fee payable - 1,500 Increase in deferred revenue 11,250 - Net cash produced (consumed) by operating activities (4,798) 15,146 CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan 2,610 - Net cash produced by financing activities 2,610 - Net increase (decrease) in cash (2,188) 15,146 Cash, at beginning of period 2,825 951 Cash, at end of period $ 637 $ 16,097 The accompanying notes are an integral part of these condensed financial statements. -F3- -7- CAMBRIDGE PROJECTS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 (Unaudited) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of Cambridge Projects, Inc.as of December 31, 2013 and for the three and six month periods ended December 31, 2013 and 2012 have been prepared in accordance with United States generally accepted accounting principles (“ GAAP ”). In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such comparable periods. The results of operations for the three and six month periods ended December 31, 2013 are not necessarily indicative of the results to be expected for the full fiscal year ending June 30, 2014. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements for year ended June 30, 2013. Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the amounts reported in the Condensed Financial Statements and accompanying disclosures. NOTE 2 - GOING CONCERN The Company's financial statements have been presented assuming that the Company will continue as a going concern. As shown in the financial statements, the Company had a working capital deficit at December 31, 2013 of $52,410, and has an accumulated deficit of $38,297, and presently does not have the resources to accomplish its objectives during the next twelve months. There is reliance on a single project, and also a concentration in customer base and geographic area. The majority shareholder has stated intent to continue funding current expenditures, but there is no guarantee of this shareholder funding. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include any adjustments related to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. NOTE 3 - RELATED PARTY TRANSACTIONS During the quarter ended December 31, 2013, the Company President advanced a total of $2,610 to fund working capital needs. The balance due to the President at December 31, 2013 was $28,810. There is no interest or stated terms of repayment for these advances. - F4- -8- CAMBRIDGE PROJECTS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2013 (Unaudited) NOTE 4 - LICENSE AGREEMENTS The Company entered into a license agreement on February 8, 2012 with Quadra International Inc. ("Quadra") to license, market and operate a waste disposal system in the states of Johore and Selangor, Malaysia. This license is for a period of twenty-five years and cost $40,000. This was capitalized as an intangible asset and is being amortized by the straight line method over a 10 year period. Under the terms of the licensing agreement, the Company was committed to purchase and install a Q1 pyrolic disposal system at a cost of $400,000 by April 30, 2013 or the agreement was to terminate. The Company has negotiated an extension of the time limit for it to purchase and install the QI Pyrolic System. The extension was for a fee of $15,000 expensed in the fiscal year ended June 30, 2013, and is until December 31, 2013. The license agreement calls for royalty fees of 5% of the fees received from sub licensors and 3% of sales of by products generated from use of the system. On November 18, 2013, the Company entered into an agreement to extend the time limit to purchase and install the QI Pyrolic System to December 31, 2014 for consideration of $ 20,000 payable as a lump sum by November 30, 2013. The Company has made full payment. The Company entered into a sub-license agreement on February 15, 2012 with Zhunger Capital Partners Inc. ("Zhunger'), a licensee domiciled in Taiwan to operate the recycling system in the territory of Johore. The license rights were sold for $70,000 payable at $5,000 per month from March 1, 2012 through April 1, 2013. The Company has entered into an extension agreement with Zhunger to extend the purchase date of the QI Pyrolic System until December 31, 2013 for compensation of $25,000. On November 18, 2013 the Company entered into a second extension agreement with Zhunger to extend the purchase date of the QI Pyrolic System until December 31, 2014 for compensation of $ 30,000 payable in monthly installments of $ 5,000 commencing December 1, 2013 until May 1, 2014. The extension fee will be recognized as income over a twelve (12) month period from January 1, 2014 through December 31, 2014. Impairment of License Value The Company has determined that it is more likely than not that the value of the license has diminished. There is no open market for this type of asset and no comparables. Therefore we have reduced the value of the asset by $5,000 to a net value of $27,674 based on probable future cash flows. NOTE 5 - ACCOUNTS RECEIVABLE Based on payment patterns the allowance for bad debts has been increased by $4,000 to $24,000. NOTE 6 - BUSINESS CONCENTRATIONS The Company currently has concentrations in supplier, customer, product and geographic area. As noted above the Company has an agreement allowing it to license the disposal technology. It has entered into a sub-license agreement granting those rights to a single licensee. The Company is not, however, limited to this activity. NOTE 7 - INCOME TAXES The Company files federal income taxes on a cash basis. There is a tax loss carryforward and a loss is anticipated for the current year, therefore, no tax is accrued. No corresponding tax asset is recorded due to a valuation allowance. -F5- -9- Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Cambridge Projects, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. Description of Business The Company was incorporated in the State of Nevada on March 11, 2011 (Inception) and maintains its principal executive office at 10300 West Charleston 10-56, Las Vegas Nevada .Since inception, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. The Company filed a registration statement on Form 10 with the U.S. Securities and Exchange Commission (the “SEC”) on August 23, 2011, and since its effectiveness the Company has focused its efforts to identify a possible business combination. On February 8, 2012 we entered into a Licensing Agreement (the “Agreement”) with Quadra International Inc. (“Quadra”), a manufacturer of the QI System. The QI System processes organic waste into marketable by-products and is proprietary technology. We obtained exclusive licensing rights in the states of Johore and Selangor, Malaysia for a period of 25 years. We have exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products. The license fee was $ 40,000 and was paid May 8, 2012. We were required to purchase and install a QI System at a fixed price of $ 400,000 before April 30, 2013. We are subject to a royalty of 5% on licensee fees received from appointed sub-licensees as well as 3% on gross sales from by-product generated from any operated QI System in Johore. We also have been assured that an option will be available to us to obtain exclusive license rights in other states and federal territories in Malaysia with license fees varying with each state and territory. On April 24, 2013, we signed an addendum to the February 8, 2012 Agreement with Quadra whereby we were granted an extension of the purchase date for one QI System from April 30, 2013 to December 31, 2013 for an extension fee of $ 15,000 payable on or before May 15, 2013. The addendum also provides that although the purchase deadline is extended to December 31, 2013, the installation of the QI System shall be decided at a later date as approved by Quadra’s technical team. On November 18, 2013, we signed an addendum to the February 8, 2012 Agreement with Quadra whereby we were granted an extension of the purchase date for one QI System from December 31, 2013 to December 31, 2014 for an extension fee of $ 20,000 payable on or before November 30, 2013. Full payment has been made. The QI System is designed to handle commonly generated waste streams, whether liquid, solid, mixed or unmixed (including whole tires, all types of plastics, e-waste, shredder residues, sewage sludge, animal wastes, biomass, ligneous and infectious biohazard medical waste) and represents an environmentally friendly and commercially viable alternative to traditional methods of processing waste.Thesolutions are commercially viable ecological -10- recycling models based on zero-waste philosophy. We will initially be focused on using the application for processing waste tires for conversion to biochar and fuel oil. On February 15, 2012, we entered into a Sub-License Agreement with Zhunger Capital Partners Inc. (“Zhunger”), to grant exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products for a period of 25 years in the state of Johore, Malaysia. Zhunger was subject to a sub-license fee of $ 70,000 payable in monthly installments of $ 5,000 commencing March 1, 2012 and ending April 1, 2013. As of December 31, 2013, the sub license fee has been paid in full. As per our Agreement with Quadra, 5% of any sub license fees received are payable to Quadra on a quarterly basis. As additional consideration under the agreement with Quadra or the agreement with Zhunger, gross sales on by-products generated from the QI System will be subject to a 3% royalty fee. Zhunger was required to purchase the QI System (one treatment application – used tires) for a fixed price of $ 400,000 by April 30, 2013. We have entered into discussions to establish waste conversion operations with Zhunger through a joint venture however an agreement has not materialized. There can be no assurance that any agreements will materialize. On April 26, 2013, we entered into an addendum to our February 15, 2012 Sub License Agreement with Zhunger whereby we granted Zhunger an extension of the purchase date for one QI System from April 30, 2013 to December 31, 2013 for an extension fee of $ 20,000 payable in lump sum on or before April 30, 2013 or payable in 5 monthly installments of $ 5,000 per month commencing from May 1 through September 1, totalling $ 25,000. Zhunger has opted to pay the extension fee through installments. As of December 31, 2013, a total of $ 18,000 is currently owed. The addendum also provides that although the purchase deadline is extended to December 31, 2013, the installation of the QI System shall be determined at a later date as approved by Quadra’s technical team. The Sub License Agreement was also amended to increase the royalty fee on gross sales of by-products generated from the QI System from 3% to 5%. In addition, we will have the sole option to participate in joint venture operations with Zhunger for a $ 150,000 investment for 50% equity of the joint venture. This option was to expire on December 31, 2013. On November 19, 2013, we entered into an addendum to our February 15, 2012 Sub License Agreement with Zhunger whereby we granted Zhunger an extension of the purchase date for one QI System from December 31, 2013 to December 31, 2014 for an extension fee of $ 30,000 payable in 6 monthly installments of $ 5,000 per month commencing from December 1, 2013 through May 1, 2014. It is our intention to establish joint venture operations in Johore for the operation of a QI System for waste tire treatment. Establishing such operations will largely be dependent on our and Zhunger’s ability to raise sufficient working capital. We are currently negotiating the terms of the joint venture with Zhunger. There can be no assurance that such operations will materialize. During the next twelve months we anticipate that a significant portion of our costs will relate to filing Exchange Act reports and professional fees for audit and legal costs. There are no assurances that we will be able to secure any additional funding as needed.Currently, however our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due. Impairment of License Value The Company has determined that it is more likely than not that the value of the license has diminished. There is no open market for this type of asset and no comparables. Therefore we have reduced the value of the asset by $5,000 to a net value of $27,674 based on probable future cash flows. -11- Liquidity and Capital Resources As of December 31, 2013, we had assets totaling $ 52,311 comprised of cash in the amount of $ 637, net accounts receivable of $ 24,000, and our investment in the license in the amount of $ 27,674.Our current liabilities as of December 31, 2013 totalled $ 77,047, comprised of $ 14,737 of accounts payable for audit and consulting fees, $ 3,500 royalty payable to Quadra, $ 28,810 in shareholder loans and $ 30,000 in deferred revenue as a result of amortizing Zhunger’s extension fee receivable of $ 30,000 over a twelve month period from January 1, 2014 through December 31, 2014. We will require approximately $ 30,000 to fund its working capital needs as follows: Consulting fees – Periodic reports and Edgar/XBRL filing 10,000 Audit and accounting 15,000 Office and miscellaneous 5,000 Total $ 30,000 We expect to obtain financing through shareholder loans and private placements. Shareholder loans will be without stated terms of repayment or interest. We will not consider taking on any long-term or short-term debt from financial institutions in the immediate future. Shareholders loans may be granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. We are also anticipating fees receivable from Zhunger for payment of their extension fee as per our agreement dated November 19, 2013 however there can be no assurance that such payments will be made on a timely basis. We are dependent upon certain related parties to provide continued funding and capital resources. If continued funding and capital resources are unavailable at reasonable terms, we may not be able to implement our plan of operations. Results of Operations For the six month period ended December 31, 2013, our revenues were $ 18,750 relating to the extension (granted on April 26, 2013) fee income from Zhunger. The license fee is due the 1 st of each month commencing May 1, 2013. The total amount due of $ 25,000 has been amortized over an 8 month period ending December 31, 2013. Revenue recognized from the April 26, 2013 extension is $ 18,750. Zhunger has been granted a 2 nd extension on November 19, 2013 for consideration of $ 30,000 of which is being amortized over a 12 month period from January 1, 2014 through December 31, 2014. For the six month period ended December 31, 2012, our revenues were $ 30,000 relating to license fee income from Zhunger. The license fee is due the 1 st of each month commencing March 1, 2012. We generated $ 15,000 ($ 5,000 per month) in license fee income for the three month period ended December 31, 2012. For the six month period ended December 31, 2013, our expenses totalled $ 40,886, comprised primarily of the $ 20,000 in extension fee paid to Quadra and also of audit and other professional service fees ($8,700) incurred in relation to the preparation and filing of our periodic reports. Amortization of our license totaled $ 1,998. Our license is being amortized on a straight line basis over a 10 year period. The allowance for bad debts was increased by a change of $4,000 and an impairment charge was recognized in the amount of $5,000. For the six month period ended December 31, 2012, our expenses totalled $ 22,372, comprised primarily of audit and other professional service fees ($16,610) incurred in relation to the preparation and filing of our periodic reports. Amortization of our license totaled $ 1,998. Our license is being amortized on a straight line basis over a 10 year period. -12- For the three month period ended December 31, 2013, our revenues were $ 9,375 relating to extension fee income from Zhunger. The revenue for the comparable period in 2012 was $15,000 relating to license fee income. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Contractual Obligations As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide this information. Item 3.Quantitative and Qualitative Disclosures About Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed pursuant to the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules, regulations and related forms, and that such information is accumulated and communicated to our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of December 31, 2013, we carried out an evaluation, under the supervision and with the participation of our principal executive officer and our principal financial officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our principal executive officer and our principal financial officer concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this report. Changes in Internal Controls There have been no changes in our internal controls over financial reporting during the quarter ended December 31, 2013 that have materially affected or are reasonably likely to materially affect our internal controls. PART II — OTHER INFORMATION Item 1.Legal Proceedings. There are presently no material pending legal proceedings to which the Company, any executive officer, any owner of record or beneficially of more than five percent of any class of voting securities is a party or as to which any of its property is subject, and no such proceedings are known to the Company to be threatened or contemplated against it. Item 1A.Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. -13- Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Item 5.Other Information. None. Item 6.Exhibits. (a)Exhibits required by Item 601 of Regulation S-K. Exhibit No. Description *3.1 Certificate of Incorporation, as filed with the Nevada Secretary of State on March 11, 2011. *3.2 By-laws 31.1 Certification of the Company’s Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, with respect to the registrant’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2013. 32.1 Certification of the Company’s Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Financial statements from the quarterly report on Form 10-Q of the Company for the quarter ended December 31, 2013, formatted in Extensible Business Reporting Language (XBRL): (i) the Statements of Operations, (ii) the Balance Sheets, (iii) the Statements of Cash Flows (iv) the Statement of Shareholders’ Equity and (v) the Notes to Financial Statements. *Filed as an exhibit to the Company's Registration Statement on Form 10, as filed with the SEC on August 23, 2011, and incorporated herein by this reference. -14- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMBRIDGE PROJECTS, INC. Dated: January 31, 2014 By: /s/ Locksley Samuels Locksley Samuels President and Director Principal Executive Officer Principal Financial Officer -15-
